DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-5, 7-14 and 22-30 are pending upon entry of amendment filed on 3/16/22.

Claims 4, 5, 7, 8, 29 and 30 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-3, 9-14 and 22-28 readable upon SEQ ID NO:1-12 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 3/29/22 have been acknowledged.

4.	IN light of Applicant’s amendment to the claims filed on 3/16/22, the rejections of record have been withdrawn.

5.	The following new ground of rejections are necessitated by Applicant’s amendment to the claims filed on 3/16/22.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-3, 9-14 and 22-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2011/111966 (IDS reference, of record) in view of U.S. 2010/0086555 (of record) and U.S. Pub. 2005/0276823 (newly cited).

The ‘966 publication teaches compositions comprising an influenza virus antibody (claims 25-26, p. 17-18) and administration of 1-100mg/kg of antibody parenterally (p. 18).  Further, the ‘966 publication teaches that the compositions allow various excipients (p. 17).  

In addition, the ‘966 publication teaches use of SEQ ID NO:40 and 41 and those sequences includes heavy and light chain CDRs set forth in the SEQ ID NO:1-6.  The claimed composition allows one antibody and meets the limitations of claim 1.

Given that the ‘966 publication teaches the claimed SEQ ID NO:1-6, the epitopes recited in claims 2-3 are expected and included in this rejection.

The ‘966 publication teaches a kit (p. 15) and excipients including antioxidants, a buffer, amino acid and/or metal chelating agents.

The disclosure of the ‘966 publication differs from the instant claimed invention in that it does not teach the use of surfactant and histidine as in claim 1 and the specific concentrations and the stability conditions set forth in claims 22-28 of the instant application. 

The ‘555 publication teaches addition of Tween at about 0.01%, addition of 15-30mg/ml of sucrose or trehalose at pH 6.1 ([0127-130], claims 1-33). The kit as well as lyophilized and/or sterilized form comprising the influenza virus is taught ([109-113]) and the compositions are prepared as Synagis or Herceptin (e.g. other commercially available antibody).

Further, the ‘823 publication teaches oxidation and degradation is a common issue in preparation of antibody and addition of chelating agent, histidine and mannitol (claims 1-22) prevents oxidation and/or degradation of antibody.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize excipient concentrations, conditions and packaging methods as taught by the ‘555 and ‘823 publications into the antibody composition taught by the ‘996 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization specific excipient concentration, storage and packaging conditions stabilize antibody and adds convenience to deliver accurate dose of antibody. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-3, 9-14 and 22-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Pat. 10,703,802 in view of in view of U.S. 2010/0086555 (of record) and U.S. Pub. 2005/0276823 (newly cited).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘802 recite compositions comprising influenza antibody mixture and the antibody binds specific epitopes of HA at 18, 38, 40 and kits, syringes thereof.  The claimed SEQ ID NO:1-12 are identical to the SEQ ID NO:7-12 and 25-32 of the patented, respectively.  Given that the patented claim 9-10 recite specific EC ranges of different antibodies, it meets the limitations of claim 1 of specific ratio between the different antibodies. 

The claims of the ‘802 patent differs from the instant claimed invention in that it does not teach the use of specific concentrations and the stability conditions set forth in claims 1 and 22-28 of the instant application. 

The teachings of the ‘555 publication and the ‘823 publication have been discussed, supra. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize excipient concentrations, conditions and packaging methods as taught by the ‘555 and ‘823 publications into the antibody composition taught by the ‘802 patent. 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization specific excipient concentration, storage and packaging conditions stabilize antibody and adds convenience to deliver accurate dose of antibody. 

12.	Claims 1-3, 9-14 and 22-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Pat. 9,856,312 in view of in view of U.S. 2010/0086555 (of record) and U.S. Pub. 2005/0276823 (newly cited).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘312 recite compositions comprising influenza antibody mixture and the antibody binds specific epitopes of HA at 18, 38, 40 and kits, syringes thereof.  The claimed SEQ ID NO:1-12 are identical to the SEQ ID NO:7-12 and 25-32 of the patented, respectively.  Given that the patented claim 9-10 recite specific EC ranges of different antibodies, it meets the limitations of claim 1 of specific ratio between the different antibodies. 

The claims of the ‘3122 patent differs from the instant claimed invention in that it does not teach the use of specific concentrations and the stability conditions set forth in claims 1 and 22-28 of the instant application. 

The teachings of the ‘555 publication and the ‘823 publication have been discussed, supra. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize excipient concentrations, conditions and packaging methods as taught by the ‘555 and ‘823 publications into the antibody composition taught by the ‘312 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization specific excipient concentration, storage and packaging conditions stabilize antibody and adds convenience to deliver accurate dose of antibody. 

13.	Claims 1-3, 9-14 and 22-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Pat. 9,573,991 in view of in view of U.S. 2010/0086555 (of record) and U.S. Pub. 2005/0276823 (newly cited).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘991 patent recite compositions comprising influenza antibody mixture and the antibody binds specific epitopes of HA at 18, 38, 40 and kits, syringes thereof.  The claimed SEQ ID NO:1-12 are identical to the SEQ ID NO:7-12 and 25-32 of the patented, respectively.  Given that the patented claim 9-10 recite specific EC ranges of different antibodies, it meets the limitations of claim 1 of specific ratio between the different antibodies. 

The claims of the ‘991 patent differs from the instant claimed invention in that it does not teach the use of specific concentrations and the stability conditions set forth in claims 1 and 22-28 of the instant application. 

The teachings of the ‘555 publication and the ‘823 publication have been discussed, supra. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize excipient concentrations, conditions and packaging methods as taught by the ‘555 and ‘823 publications into the antibody composition taught by the ‘991 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization specific excipient concentration, storage and packaging conditions stabilize antibody and adds convenience to deliver accurate dose of antibody. 

14.	No claims are allowable.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
May 5, 2022 
/YUNSOO KIM/Primary Examiner, Art Unit 1644